Citation Nr: 0612372	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine, claimed as secondary to 
service-connected postoperative residuals of a right total 
knee replacement.

2.  Entitlement to service connection for a disability of the 
right upper extremity, claimed as secondary to service-
connected postoperative residuals of a right total knee 
replacement.

3.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a right total 
knee replacement, currently evaluated as 30 percent 
disabling.

4.  Entitlement to service connection for right foot drop, 
claimed as secondary to service-connected postoperative 
residuals of a right total knee replacement.

5.  Entitlement to service connection for left foot and ankle 
disability, claimed as secondary to service-connected 
postoperative residuals of a right total knee replacement.

6.  Entitlement to service connection for a disability 
manifested by headaches, claimed as secondary to service-
connected postoperative residuals of a right total knee 
replacement.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1970 to January 1973.

Service connection was granted for a right knee disability  
in January 1975.  
A 20 percent disability rating was assigned in a November 
1983 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which continued the veteran's 
service-connected right knee disability at 20 percent 
disabling.  The February 2000 rating decision also denied the 
veteran's secondary service connection claims for right foot 
drop, a left knee condition, left foot and ankle disability, 
cervical and lumbar spine disabilities, right arm disability, 
all claimed as secondary to the service-connected right knee 
disability.  The veteran's appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
March 2000.  

The veteran testified before a decision review officer (DRO) 
at a personal hearing which was conducted at the St. Louis RO 
in August 2000, the transcript of which is associated with 
the veteran's VA claims folder.  In an April 2001 SSOC, the 
DRO continued the previous denial of the claims.

This case was previously before the Board in March 2002.  At 
that time, the case was remanded in order to schedule the 
veteran for a videoconference hearing before a Veterans Law 
Judge.  The veteran later withdrew his request for a hearing 
in a March 2004 statement.  See 38 C.F.R. § 20.704(e) (2005).

The issues of entitlement to an increased disability rating 
for service-connected postoperative residuals of a right 
total knee replacement; and entitlement to secondary service 
connection for right foot drop, left foot and ankle 
disability, and headaches, are addressed in the REMAND 
portion of this decision.  These issues are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  

Issues not on appeal

In the February 2000 RO rating decision which forms the basis 
for this appeal, the RO also denied the veteran's claims of 
entitlement to a compensable disability rating for a service-
connected right hand disability as well as entitlement to 
service connection for obesity.  In a statement received by 
the RO in August 2000, the veteran indicated that he wished 
to withdraw his appeal of his claims for a compensable 
disability rating for his service-connected right hand 
disability and entitlement to secondary service connection 
for obesity.  Accordingly, these issues are no longer before 
the Board on appeal.  See 38 C.F.R. § 20.204 (2005). 

Two other issues previously on appeal, entitlement to service 
connection for lumbar spine condition and entitlement to 
service connection for a left knee disability, were granted 
by the RO in an October 2002 rating decision and an April 
2005 rating decision, respectively.  Since the claims were 
granted, the appeals as to those issues have become moot.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with those decisions.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that a 
medical nexus exists between the veteran's service-connected 
postoperative residuals of a right total knee replacement and 
his currently diagnosed degenerative changes of the cervical 
spine.

2.  The competent medical evidence of record indicates that a 
medical nexus exists between the veteran's service-connected 
postoperative residuals of a right total knee replacement and 
his currently diagnosed right acromioclavicular joint 
arthritis.


CONCLUSIONS OF LAW

1.  Degenerative changes of the cervical spine are 
proximately due to or the result of postoperative residuals 
of a right total knee replacement.  38 C.F.R. §3.310 (2005).

2.  Right acromioclavicular joint arthritis is proximately 
due to or the result of postoperative residuals of a right 
total knee replacement.  38 C.F.R. §3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for degenerative 
changes of the cervical spine, claimed as secondary to 
service-connected postoperative residuals of a right total 
knee replacement.

2.  Entitlement to service connection for a disability of the 
right upper extremity, claimed as secondary to service-
connected postoperative residuals of a right total knee 
replacement.

The Board will address in this decision two of the issues on 
appeal.  The remaining four issues are being remanded for 
additional evidentiary and procedural development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have not 
been satisfied with respect to the issues on appeal, as 
further detailed in the remand portion of the decision below.  
However, the Board may proceed with a decision on the 
veteran's cervical spine and right upper extremity claims 
without prejudicing the veteran, as the Board is allowing a 
complete grant of the benefits sought on appeal with respect 
to these issues.  



There has been a significant recent Court decision concerning 
the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
With respect to the veteran's claims for cervical spine and 
right upper extremity disabilities, lack of advisement as to 
elements (2), (3),(4) and (5) is harmless as the veteran's 
claims are being granted.  

It is not the Board's responsibility to assigned disability 
ratings or effective dates when it grants service connection.  
The RO will be responsible for addressing any notice defect 
with respect to the assigned rating and effective date 
elements when effectuating the awards as to these two 
disabilities.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private and VA medical treatment of the veteran, 
which will be discussed below.  Additionally, the veteran was 
provided VA examinations in June 1999, December 2000, August 
2002 and February 2004, the results of which will be 
discussed below.  The reports of the medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  An addendum to the August 2002 VA 
examination was added by the examiner in July 2003.

Accordingly, the Board finds that with respect to the three 
issues being adjudicated on the merits, the VA has satisfied 
the notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction, the 
veteran initially requested a personal hearing but 
subsequently withdrew that request.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

Because these issues involve the application of identical law 
to similar facts for the sake of economy and clarity the 
Board will address them together.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Board notes as an initial matter that both issues being 
decided on the merits have satisfied Wallin elements (1) and 
(2).  Specifically, with respect to Wallin element (1), 
medical evidence of a current disability, competent diagnoses 
of the following disabilities are of record: cervical spine 
herniated disk with radiculopathy; and right 
acromioclavicular joint arthritis.  Accordingly, Wallin 
element (1) is satisfied.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
post-operative residuals of total right knee replacement.  
Wallin element (2) is accordingly satisfied for both claims.  

[The Board observes in passing that the veteran is also 
service-connected for degenerative disc disease of the lumbar 
spine, left knee strain and right hip bursitis, all secondary 
to the service-connected right knee, along with right hand 
fracture.  The veteran evidently does not contend that such 
disabilities have caused the claimed disabilities, and the 
medical evidence does not so demonstrate.]

With respect to critical Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disabilities and his service-connected 
right knee disability, is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the veteran's cervical spine and right 
shoulder claims, there are two nexus opinions of record in 
the veteran's favor.  First, the February 2004 VA examiner 
noted that "it is as least as likely as not that his 
herniated disks are a result of the falls on the stairs 
causing him to strike the back of his neck as given in verbal 
report by [the veteran] during his exam."  Additionally, 
S.C.W., M.D., opined as to the following in January 2006: 
"Based on a reasonable degree of medical certainty I feel 
that it is at least as likely as not that his numerous falls 
and reliance on a cane [as a result of his right knee 
problems] have lead to the current problems he has with his 
shoulder and back.  It is a well established fact that gait 
abnormalities can lead to chronic back pain and I have seen 
this numerous times in my orthopedic practice.  Also, falling 
as well as reliance on the cane can lead to shoulder 
problems."  

In summary, there are two medical opinions of record relating 
the veteran's cervical spine and right shoulder problems to 
self-reported falls and use of a cane due to the veteran's 
service-connected right knee disability.  

Normally, medical opinions based on a veteran's self-reported 
history are not probative.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown,
5 Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant].  In Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, recently reaffirmed that in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  The Court in 
Kowalski further stated, however, that Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.

In the instant case, the medical evidence of record supports 
the veteran's self-reported history of falls due to the 
service-connected right knee disability which forms the basis 
for these medical nexus opinions.  Specifically, the veteran 
reported as far back as a March 1985 VA outpatient treatment 
record that his right knee gives out and causes him to fall.  
During his July 1994 VA joints examination the veteran 
indicated his right knee "swells and causing [sic] me to 
fall."  In a July 1998 VA outpatient record the veteran 
reported falling, and in a November 1998 VA outpatient 
record, the veteran indicated that his right knee 
occasionally gave out.  

During the veteran's June 1999 VA examination the veteran 
indicated that he often fell due to his right knee problems, 
and the examiner indicated that the veteran employed a cane 
to prevent from falling.  During his December 2000 VA 
examination, the veteran reported that his right knee 
dislocated and that subluxation occurred daily, and the 
examiner noted the veteran employed a cane and right knee 
brace as assistive devices.  Finally, the veteran reported 
recurrent tripping to the August 2002 VA examiner and right 
knee buckling to the February 2004 VA examiner, and his use 
of a cane to assist with ambulation was documented during 
both of these examinations. 

The veteran has testified that he wears a knee brace and uses 
a cane to prevent his right knee from giving out and causing 
him to fall, but that he still fell occasionally.  See the 
December 2000 DRO hearing transcript, page 5.  The Board has 
no reason to doubt the veracity of the veteran's testimony, 
particularly in light of his long-standing history of falls.

The Board finds that the well-documented instances of falling 
and use of a cane as a result of the service-connected right 
knee disability by the veteran serves to substantiate the two 
nexus opinions in his favor.  Of particular significance are 
the numerous notations of the veteran falling due to his knee 
problems prior to his filing his claims for secondary service 
connection in January 1999; during that time period, there 
was no monetary incentive behind the veteran's complaints.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Accordingly, as the two positive nexus opinions are supported 
by the evidence in the claims folder, and because there is no 
competent medical nexus opinion to the contrary, the findings 
of the February 2004 VA examiner and Dr. S.C.W. are competent 
medical opinions in support of the veteran's claims for 
entitlement to secondary service connection for cervical 
spine and right shoulder disabilities.  
The benefits sought on appeal are accordingly granted.


ORDER

Entitlement to service connection for a cervical spine 
disability is granted.

Entitlement to service connection for a disability of the 
right upper extremity is granted.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a right total 
knee replacement, currently evaluated as 30 percent 
disabling.

4.  Entitlement to service connection for right foot drop, 
claimed as secondary to service-connected postoperative 
residuals of a right total knee replacement.

5.  Entitlement to service connection for left foot and ankle 
disability, claimed as secondary to service-connected 
postoperative residuals of a right total knee replacement.

6.  Entitlement to service connection for a disability 
manifested by headaches, claimed as secondary to service-
connected postoperative residuals of a right total knee 
replacement.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected postoperative residuals of a 
right total knee replacement.  He is also seeking entitlement 
to service connection for right foot drop, left foot and 
ankle disability, and headaches, all claimed as secondary to 
his service-connected right knee problem.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for the following procedural and 
evidentiary development.  The Board regrets the necessity of 
remanding this case again; however, such remand is required 
by recent events.  

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

Although the RO sent the veteran a VCAA letter in April 2003, 
that letter did not satisfy the requirements of the VCAA for 
one crucial reason.  Specifically, the letter did not 
adequately describe which portion of the evidence is to be 
provided by the veteran and which part VA would assist him in 
obtaining.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Indeed, the April 2003 letter stated that 
"we will try to help you get such things as medical records, 
employment records or records from other Federal agencies."  
However, the letter did not detail the veteran's 
responsibility for providing non-Federal evidence, and there 
were no Form 21-4142s, Authorization and Consent to Release 
Information, attached to the letter.  The Board finds that 
the April 2003 letter is unacceptably confusing as to the 
delegation of evidentiary responsibility between VA and the 
veteran. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (the Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the 
DAV case] held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Furthermore, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

With respect to his increased rating claim, the veteran has 
not been provided with notice of what type of information and 
evidence was needed necessary to establish a disability 
rating or effective date for the disability on appeal.  With 
respect to his service connection claims, the veteran was not 
provided with notice as to what is required to substantiate a 
claim for service connection in addition to information 
concerning degree of disability and effective date, should 
service connection be granted.  These issues must therefore 
be remanded for proper VCAA notice.  

Updated VA treatment records

The claims folder contains evidence from the Heartland West 
VA outpatient clinic; however, the most recent record from 
Heartland West is dated September 2001.  Updated records from 
the Heartland West VA outpatient clinic, if existing, should 
be associated with the veteran's VA claims folder.  

Readjudication of headache issue

With respect to the veteran's claim for headaches, the 
veteran raised this issue as a claim for service connection 
secondary top the service-connected right knee disability.  
There is no medical nexus evidence to support this theory.  
However,  
the February 2004 VA examiner indicated that the veteran's 
headaches  were secondary to the veteran's neck (or cervical 
spine) problems.  Because service connection for a cervical 
spine disability has been now granted as detailed above, this 
issue must be revisited.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997) [a different etiological theory underlying a 
claimed disorder does not constitute a new claim]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records.  Any such records 
so identified should be obtained, to 
the extent possible.  In any event, 
VBA should request all treatment 
records pertaining to the veteran from 
the Heartland West VA outpatient 
clinic since September 2001.  Any 
records obtained from this facility 
should be associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to an increased 
disability rating for service-
connected postoperative residuals of 
right total knee replacement; and 
entitlement to secondary service 
connection for right foot drop, left 
foot and ankle disability, and 
headaches.  If the benefits sought on 
appeal remain denied, VBA should 
provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


